Citation Nr: 1309572	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-49 381	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for arthritis of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her November 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans' Law Judge traveling to the RO (Travel Board hearing).  The October 2011 notice to the Veteran of her November 2011 Travel Board hearing was not mailed to her last address of record as listed on her November 2010 VA Form 9.  See 38 C.F.R. §§ 3.1(q), 20.704(b) (2012).  In February 2013, the Veteran's representative made a timely motion to have the Board remand the claimant's appeal so as to provide her with the Travel Board hearing she had requested.  38 C.F.R. § 20.704(d) (2012).

The Board finds that good cause having been shown that the claimant's motion is granted and the appeal is remanded to schedule the requested Travel Board hearing.  See 38 C.F.R. §§ 20.703 (2012).


To ensure compliance with due process requirements, this appeal is REMANDED to the RO/AMC for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with her request.  The Veteran and her representative must be notified of the time and place to report for the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


